[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 19, 2006
                               No. 05-14969                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket Nos. 04-00018-CV-DF-7
                            and 00-00004-CR-WDO

TAJRICK CONAWAY,



                                                             Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (June 19, 2006)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Federal prisoner Tajrick Conaway appeals the district court’s denial of his
28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence. The

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub.L. No.

104-132, 110 Stat. 1214 (1996), governs this appeal because Conaway filed his

motion after the AEDPA’s enactment. In his motion to vacate, Conaway claims

that he was denied the effective assistance of counsel and other constitutional

violations. We granted a Certificate of Appealability (“COA”) on the following

issue only:

      Whether the district court violated Clisby v. Jones, 960 F.2d 925, 938
      (11th Cir. 1992) (en banc), by failing to address appellant’s claims
      that his counsel was ineffective for failing to (1) advise him that it was
      possible for him to enter a conditional guilty plea; and (2) object to
      the amount of drugs for which he was held responsible.

      When reviewing the district court’s denial of a § 2255 motion, we review

questions of law de novo and findings of fact for clear error. Lynn v. United States,

365 F.3d 1225, 1232 (11th Cir.) (per curiam), cert. denied, 543 U.S. 891, 125 S.

Ct. 167, 160 L. Ed. 2d 154 (2004). The scope of review is limited to the issues

specified in the COA. Murray v. United States, 145 F.3d 1249, 1250-51 (11th Cir.

1998) (per curiam).

      Expressing “deep concern over the piecemeal litigation of federal habeas

petitions” in Clisby, we exercised our supervisory authority to require that district

courts resolve all claims for relief raised in a petition for writ of habeas corpus



                                            2
under 28 U.S.C. § 2254, regardless of whether habeas relief is granted or denied.

Clisby, 960 F.2d at 935-36. We explained that, when a district court does not

address all claims presented in a habeas petition, we will “vacate the district court’s

judgment without prejudice and remand the case for consideration of all remaining

claims.” Id. at 938.1 Although Conaway’s habeas proceeding is one under § 2255

rather than § 2254, we have noted that the principles developed in § 2254

proceedings likewise apply to motions under § 2255. Gay v. United States, 816

F.2d 614, 616 n.1 (11th Cir. 1987) (per curiam).2 We have also have vacated and

remanded a district court’s one-sentence denial of a § 2255 motion so that the

district court could “provide further explanation of its ruling in order to provide

this court with a sufficient basis for review.” Broadwater v. United States, 292

F.3d 1302, 1303 (11th Cir. 2002) (per curiam) (internal quotes omitted).

       After carefully reviewing the record and considering the parties’ briefs, we

conclude that the district court failed to address adequately Conaway’s claim that

his counsel was ineffective for failing to advise him that he could seek to enter a



       1
          “Policy considerations clearly favor the contemporaneous consideration of allegations of
constitutional violations grounded in the same factual basis: a one-proceeding treatment of a
petitioner’s case enables a more thorough review of his claims, thus enhancing the quality of the
judicial product.” Clisby, 960 F.2d at 936 (internal quotes omitted).
       2
         In fact, we have previously applied Clisby to § 2255 proceedings, though in a non-binding
opinion. See Jernigan v. United States, 11th Cir. 2006 (No. 05-10425, May 2, 2006) (unpublished)
(per curiam).

                                                3
conditional guilty plea while reserving the right to appeal the district court’s

suppression ruling. See Fed. R. Crim. P. 11(a)(2). The record does establish,

however, that the district court did address Conaway’s claim that his counsel was

ineffective for failing to object to the amount of drugs for which he was held

responsible. We therefore vacate and remand solely for the district court to address

the issue of whether Conaway’s former counsel was ineffective for failing to

advise him that it was possible for Conaway to seek to enter a conditional guilty

plea while reserving the right to appeal the district court’s suppression ruling.

      VACATED AND REMANDED.




                                           4